Judge Phillips
dissenting.
Though the record is not as complete as it might be, that it does not show whether the deed of trust described the separate parcels of encumbered land and expressly authorized the trustee to sell the parcels separately is immaterial in my opinion. For the record we have shows that the Clerk’s order of foreclosure is invalid on its face; not because it directed that only a parcel of the encumbered land be sold, but because it directed that only the undivided commonly held interest of one of the two joint mortgage debtors be sold. In pertinent part the pleadings and other parts of the record show that: The mortgaged land was owned in common by the Amburns and the Gardners and the mortgage indebtedness was their common or joint debt; in ordering that only the *680Amburns’ one-fourth undivided interest in the particular parcel be foreclosed the Clerk did not find either that there had been a division of the jointly held land or that the mortgage debt was severable, but merely found that “the indebtedness was in default” and the noteholder desired to foreclose only upon the interest of the Amburns. Such a tactic by foreclosing parties is not sanctioned by the law, nor should it be; for it would permit them to in effect divide undivided lands held in common and sever a joint indebtedness without complying with the laws pertaining thereto.